Citation Nr: 1600472	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  09-28 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for high blood pressure, to include as secondary to service-connected diabetes mellitus, type II, and posttraumatic stress disorder, to include the question of whether finality attached to a rating decision of August 2007.  

2.  Entitlement to service connection for gum disease and tooth loss, to include as secondary to service-connected diabetes mellitus, type II.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty February 1971 to April 1972, to include service in Vietnam from July 1971 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in August and December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.    

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in November 2015, a transcript of which is of record.  At the Veteran's request, the record of that hearing was left open for a period of 60 days for the submission of additional evidence, and during that period the Veteran submitted further evidence in support of the benefits herein sought.  Such evidence was not accompanied by a written waiver for its initial consideration, but given that there exist additional reasons for remanding of each of the issues on appeal, there is no need to seek a waiver from the Veteran prior to entry of this decision.   

The Board herein finds that finality did not attach to the August 2007 decision, initially denying entitlement of the Veteran to service connection for high blood pressure.  That original claim for service connection as well as the claims for service connection for gum disease and tooth loss and for TDIU entitlement are herein addressed in the REMAND portion of this decision.  The Veteran will be advised in writing as to any further actions needed on his part as to those issues.  

FINDING OF FACT

By rating action entered on August 3, 2007, the RO denied the Veteran's original claim of entitlement to service connection for high blood pressure, but the Veteran thereafter timely initiated an appeal of the August 2009 denial. 


CONCLUSION OF LAW

The RO's action of August 2007, denying the Veteran's original claim of entitlement to service connection for high blood pressure, is not final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.103, 3.104 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the appellant to the extent indicated, the need to discuss VA's efforts to comply with the duties to notify and assist is obviated. 

The RO has developed the issue of the Veteran's entitlement to service connection for high blood pressure on the basis of whether new and material evidence has been presented to reopen a previously denied claim therefor.  In so doing, the RO has held that VA previously had denied the Veteran's original claim therefor in a final, rating decision entered on August 3, 2007.  In light of the Board's responsibility to ascertain that it has jurisdiction over the subject matter presented in each and every case, see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), the Board first addresses whether the August 2007 denial decision is final.  All remaining questions are addressed in the Remand below. 

By way of background, it is noted that the Veteran initiated his original claim for service connection for high blood pressure in June 2006.  The RO by its rating decision of August 3, 2007, denied that claim on the basis that hypertension was not shown in service or within the one-year period immediately following service discharge.  

By correspondence, dated in August 2007, the Veteran was advised by the RO of the adverse action taken, to which he responded by way of a written statement he executed in late August 2007 and which was received by VA in November 2007 through his representative.  Therein, he specifically requested, among other things, reconsideration of the RO's denial of service connection for high blood pressure, also referenced as hypertension, noting that most of his service treatment records were unavailable and expanding his claim to include the question of whether the claimed disorder was secondary to PTSD (which was not then service-connected but service connection was established by RO action in October 2011) and his service-connected diabetes mellitus, type II.  

Rather than undertake reconsideration of that claim, however, the RO determined, albeit incorrectly, that the Veteran had initiated a claim to reopen by means of his November 2007 submission, which it then denied by its rating decision of December 2007 on the basis that new and material had not been submitted to reopen the previously denied claim.  

In general, decisions of the agency of original jurisdiction (the RO) that are not appealed within in the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

An appeal to the Board is initiated by filing a timely notice of disagreement, and is perfected by filing a timely substantive appeal.  38 C.F.R. § 20.200.  

A notice of disagreement may be filed by the appellant, or by his representative, if a proper power-of-attorney or declaration of representation, as applicable, is on the record or accompanies such notice of disagreement or substantive appeal.  38 C.F.R. § 20.301.

A notice of disagreement is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  A liberal standard is applied in determining whether a communication constitutes a notice of disagreement.  While special wording is not required, the communication in question must at least refer to the rating decision in question and must be in terms which can be construed reasonably as disagreement with that determination and a desire for appellate review.  Thus, a notice of disagreement relates to a specific adjudicative determination on a specific date.  38 C.F.R. §§ 20.201; see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (upholding the validity of the regulatory requirement that a notice of disagreement include "terms that can be reasonably construed...as a desire for appellate review").

While the Veteran did not label or caption his November 2007 statement as a notice of disagreement, given its content and the accompanying evidence as to effects of stress and the impact on the body from PTSD, which reflect disagreement on the part of the Veteran with the RO's denial of service connection for high blood pressure in August 2007, it must reasonably be construed by the Board as a notice of disagreement with the August 2007 action.  See 38 C.F.R. §§ 20.201, 20.302.  Special wording is not required; a notice of disagreement must merely be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  Gallegos, supra.  Moreover, VA must liberally construe all documents filed by a claimant.  See EF v. Derwinski, 1 Vet. App. 324 (1991).  

It is pertinent to note that Congress has created the veterans' benefits system to be both "paternalistic" and "uniquely pro-claimant."  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  

Given that a timely notice of disagreement was filed with the August 2007 rating decision, finality did not attach to the August 2007 determination, see 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  Therefore, it is the Veteran's original claim for service connection for high blood pressure, to include as due to service-connected PTSD and diabetes mellitus, type II, that remains on direct appeal and for which the Board will undertake a review of its merits, once all needed development is undertaken as set forth in the REMAND below.  


ORDER

The RO's decision of August 3, 2007, denying the Veteran's original claim of entitlement to service connection for high blood pressure, is not final.  To that extent, alone, the appeal is granted. 


REMAND

As the Veteran's original claim for service connection for high blood pressure remains pending on appeal, as initiated and timely perfected, further consideration of such claim by the RO is required on a de novo basis.  Remand to the AOJ is required to effectuate such consideration. 

This is a case in which complete service treatment records are currently unavailable for review, there being only on file reports of medical examinations at service entrance and exist, a single dental record, and a one-page health abstract.  To date, no formal finding as to the unavailability of all service treatment records is on file and, thus, a further search for any additional available service records is needed, and depending on its outcome, entry of a formal finding as to the unavailability of such records.  

The record also reflects that the Veteran was afforded VA examinations in the context of the instant appeal, including VA evaluations conducted in February 2007 and June 2010 to evaluate the nature and etiology of his claimed hypertension and/or gum disease with tooth loss.  The Veteran's VA claims folder was not made available to the examiner in February 2007, nor was an adequate medical opinion obtained then or in June 2010, when the claims folder was in fact reviewed, as to the etiological relationship between his hypertension and service-connected PTSD and diabetes mellitus.  Similarly, the VA oral examination in June 2010 was conducted without a review of the Veteran's claims folder and no adequate opinion was furnished as to the nature of the Veteran's alleged gum disease and tooth loss, and whether service-connected diabetes mellitus either caused or aggravated either entity.  

A disability will be service connected when that disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  Judicial precedent is to the effect that "not due to," "not cause by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  See Kyhn v. Shinseki, 24 Vet. App. 228 (2011); Smith v. Shinseki, 24 Vet. App. 40 (2010); Allen v. Brown, 7 Vet. App. 439 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'"). 

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Id.  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123. 

On the basis of the foregoing, remand for a search for any additional service treatment records and further VA medical examinations and opinions as to the nature and etiology of the Veteran's claimed hypertension and gum disease with tooth loss, particularly as to the relationship of each to service-connected disabilities, is necessitated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Accordingly, this portion of the appeal is REMANDED for the following actions: 

1.  Attempt to obtain all service treatment records not already on file until such records are found and made a part of the claims folder or it is determined by the AOJ determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice must be provided to the Veteran and he must then be afforded an opportunity to respond. 

2.  Obtain all VA records of treatment not already on file for inclusion in the Veteran's claims folder.  

3.  After completion of the foregoing, afford the Veteran a VA examination in order to more clearly delineate the nature and etiology of his claimed high blood pressure and the relationship, if any, between the claimed disorder and his service-connected PTSD and diabetes mellitus.  The claims folder in its entirety must be made available to and reviewed by the examiner for use in the study of this case.  That examination should include a detailed review of the Veteran's medical history and current complaints, as well as a comprehensive physical examination and any and all indicated diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses must be set forth. 

The VA examiner is asked to address the following, providing a professional opinion and supporting rationale where appropriate: 

a)  Does the Veteran have hypertension, essential or otherwise, and/or hypertensive heart disease and/or ischemic heart disease?

b)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed disorder involving high blood pressure had its onset in service or is otherwise attributable to military service?

c)  Is hypertension or other cardiovascular disease shown to have been manifested within the one-year period immediately following service and, if so, how and to what degree was it manifested?

d)  Is it at least as likely as not (50 percent or greater probability) that service-connected PTSD and/or diabetes mellitus, type II, either directly caused or aggravated the Veteran's claimed hypertension or other cardiovascular disorder, and if any such disorder was in fact aggravated, to the extent feasible the VA examiner should determine the baseline severity of the disorder prior to its aggravation, i.e., mild, moderate, or severe.  

The VA examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

4.  Afford the Veteran a VA examination to more clearly define the nature and etiology of his claimed gum disease and related tooth loss and its relationship to his service-connected diabetes mellitus, type II.  The claims folder in its entirety must be made available to and reviewed by the examiner for use in the study of this case.  That examination should include a detailed review of the Veteran's medical history and current complaints, as well as a comprehensive clinical examination and any and all indicated diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses must be set forth. 

The VA examiner is asked to address the following, providing a professional opinion and supporting rationale where appropriate: 

a)  Does the Veteran have gum disease and/or tooth loss?

b)  Is it at least as likely as not (50 percent or greater probability) that any gum disease and/or tooth loss had its onset in service or is otherwise attributable to military service?

c)  Is it at least as likely as not (50 percent or greater probability) that service-connected diabetes mellitus, type II, either directly caused or aggravated any gum disease and/or tooth loss of the Veteran, and if any such disorder was in fact aggravated, to the extent feasible the VA examiner should determine the baseline severity of the disorder prior to its aggravation, i.e., mild, moderate, or severe.  

The VA examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

5.  Afford the Veteran a VA examination or vocational evaluation in order to more clearly identify the impact of his service-connected disabilities upon his employability.  Provide the Veteran's VA claims folder to the VA examiner for review.  

Based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's service-connected disabilities (PTSD; diabetes mellitus with cataracts and non-proliferative diabetic retinopathy; peripheral neuropathy, bilateral upper and lower extremities; and erectile dysfunction).  This should include the frequency, severity, and duration of all symptoms in his daily life. 

This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Lastly, readjudicate the issues on appeal and if any benefit sought on appeal is not granted, provide the Veteran with a supplemental statement of the case and afford him a reasonable period in which to respond, prior to returning the case to the Board for further review. 

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


